TURSI, Judge,
concurring in part and dissenting in part.
I respectfully dissent from Part III of the majority opinion.
I do not read § 14-10-114(2), C.R.S. as allowing the trial court to consider purely voluntary contributions from third persons, be they kin or not, as a relevant factor in assessing the financial resources of the party seeking maintenance. I would, therefore, vacate that part of the order addressing spousal maintenance and remand for reconsideration of this issue without reference to possible future voluntary contribution to the wife from the adult children of the parties. In all other particulars, I would affirm the trial court.